Exhibit 32.1 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Quarterly Report of Cabela’s Incorporated(the “registrant”) on Form 10-Q for the period endedJuly 3, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “report”), each of the undersigned certifies, pursuant to 18 U.S.C. Section 1350, that to his knowledge: (1)the report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the registrant. Dated:July 30, 2010 /s/ Thomas L. Millner Thomas L. Millner President and Chief Executive Officer /s/ Ralph W. Castner Ralph W. Castner Executive Vice President and Chief Financial Officer Back to Form 10-Q
